In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                        No. 07-18-00268-CV


                       THE STATE OF TEXAS AND MIGUEL CUELLAR
                          AND CARMEN CUELLAR, APPELLANTS

                                                  V.

             DUMAS INDEPENDENT SCHOOL DISTRICT, ET AL., APPELLEES

                              On Appeal from the 69th District Court
                                       Moore County, Texas
                       Trial Court No. 17-57, Honorable Ron Enns, Presiding

                                       November 12, 2019

                                 MEMORANDUM OPINION
                        Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       Property owners Miguel and Carmen Cuellar filed a lawsuit challenging Dumas

Independent School District’s decision to reduce its local option homestead exemption.1

The State of Texas intervened in the lawsuit, aligning itself with the Cuellars. All parties

filed motions for summary judgment. The trial court granted the District’s motion and




       1   See TEX. TAX CODE ANN. § 11.13(n) (West Supp. 2018).
denied the motions filed by the Cuellars and the State. The Cuellars and the State

brought this appeal.


       At the request of the parties, this case was consolidated for purposes of oral

argument with White Deer Indep. Sch. Dist., et al. v. Martin, Cause No. 07-18-00193-CV

in this Court, due to overlapping issues in the two cases. The parties raised the same

arguments in each case, viz., whether the appeal is moot, whether the trial court had

jurisdiction to consider the claims before it, whether the State has standing to assert its

claims, whether appellants were required to exhaust administrative remedies, whether

the school district appellees are immune from suit, whether the acts of the individual

school district appellees were ultra vires, and whether S.B. 1 is impermissibly retroactive.


       We recently handed down our opinion in that separate but related appeal. White

Deer Indep. Sch. Dist., et al. v. Martin, No. 07-18-00193-CV, 2019 Tex. App. LEXIS 9694

(Tex. App.—Amarillo Nov. 5, 2019, no pet. h.). The trial court in White Deer had entered

a judgment substantially in favor of the plaintiff taxpayer and the State. Id. at *1. We

affirmed the trial court’s judgment declaring (1) that section 11.13(n-1) of the Texas Tax

Code is constitutional, (2) that section 11.13(n-1) prohibits school districts from repealing

or reducing the amount of a local option homestead exemption, at any time between

January 1, 2015, through December 31, 2019, that was adopted for the 2014 tax year,

and (3) that the White Deer Independent School District’s reduction of its local option

homestead exemption has no effect and is void as a matter of law. Id. at *32-33.


       In this case, the trial court denied the relief requested by the Cuellars and the State

and entered judgment in favor of the District. For the reasons set forth in the White Deer



                                              2
opinion, we conclude that the trial court erred. However, this decision should not be

understood to mean that the summary judgment evidence presented below necessarily

supports granting all relief requested by the Cuellars and the State. As in White Deer,

fact issues preclude summary judgment.


      Accordingly, we reverse the trial court’s judgment and remand this cause for further

proceedings consistent with our opinion in White Deer.




                                                       Judy C. Parker
                                                          Justice




                                           3